Laweence, Judge:
The appeals for a reappraisement presently before the court raise the question of the proper dutiable value of the items of merchandise enumerated in the schedule of reappraisement appeals attached to and made part of this decision.
Limiting themselves to said enumerated items of merchandise, the parties agreed that, at the time of exportation of said merchandise, there was no foreign, export, or United States value, as defined in section 402 (c), (d), or (e) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c), (d), or (e)); that cost of production, as defined in section 402 (f) of said act (19 U. S. C. § 1402 (f)), is the proper basis of appraisement; and that said cost of production is as set forth in the annexed schedule.
Upon the agreed facts of record, I find and hold that cost of production, as that value is defined in section 402 (f), supra, is the proper basis of value for the items of merchandise enumerated in the schedule of reappraisement appeals, attached to and made part of this decision, and that said value is as shown on the attached schedule for each of the involved items.
*700As to all other items of merchandise covered by the appeals for a reappraisement herein, there is no evidence to overcome the presumption of correctness attaching to the appraiser’s action. Therefore the proper value of said items of merchandise is the value found by the appraiser.
Judgment will issue accordingly.